USCA4Case
      Appeal: 19-4550   Doc: 110 Document
          3:18-cr-00025-NKM-JCH      Filed: 228
                                            10/13/2020     Pg: 1 of
                                                 Filed 10/14/20     2 1 of 2 Pageid#: 1666
                                                                 Page



                                                                      FILED: October 13, 2020


                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT

                                            ___________________

                                                 No. 19-4550 (L)
                                          (3:18-cr-00025-NKM-JCH-2)
                                             ___________________

         UNITED STATES OF AMERICA

                        Plaintiff - Appellee

         v.

         MICHAEL PAUL MISELIS

                        Defendant - Appellant

         ------------------------------

         THE FREE EXPRESSION FOUNDATION, INC.

                        Amicus Supporting Appellant

                                            ___________________

                                                   No. 19-4551
                                          (3:18-cr-00025-NKM-JCH-1)
                                             ___________________

         UNITED STATES OF AMERICA

                        Plaintiff - Appellee

         v.
USCA4Case
      Appeal: 19-4550   Doc: 110 Document
          3:18-cr-00025-NKM-JCH      Filed: 228
                                            10/13/2020     Pg: 2 of
                                                 Filed 10/14/20     2 2 of 2 Pageid#: 1667
                                                                 Page


         BENJAMIN DRAKE DALEY

                        Defendant - Appellant

         ------------------------------

         THE FREE EXPRESSION FOUNDATION, INC.

                        Amicus Supporting Appellant

                                          ___________________

                                             MANDATE
                                          ___________________

                The judgment of this court, entered 08/24/2020, takes effect today.

                This constitutes the formal mandate of this court issued pursuant to Rule

        41(a) of the Federal Rules of Appellate Procedure.


                                                                 /s/Patricia S. Connor, Clerk
